Pee Cueiam.
The writ was allowed to the husband to review an order of support for $30 a week by the Juvenile Court of Essex County in favor of the wife and an infant son.
The ease discloses that the parties were married in 1929. They lived together for a short time and the wife, having given birth to a child, was taken by the defendant to the home of her parents where she continued at the time of the hearing. In January, 1933, the wife filed a bill in Chancery for support of herself and child. The defendant counter-claimed for divorce. The result was dismissal of both bills, appeal to the Court of Errors and Appeals and affirmance there. The present petition was filed in October, 1935, seeking support on two grounds: first, the right of personal support of the wife and her child, and second, that she and the child will become a public charge.
To support the complaint in the present case there was proof of conditions existing prior to the suit in Chancery and the respondent contends on the appeal that this was all foreclosed by the decree in that case and we think it was. These adjudications were conclusive of the rights of the parties existing at that time and res adjudicata of any attempt to revive them in any subsequent proceeding.
Upon the second ground that the wife and child will become a public charge, the respondent contends that there was no evidence to support his claim. We think there was. It appeared in proof that the wife was being supported by her father, now no longer able to do so, and further that she is physically unable to do anything herself — even to adequately care for the child. The result must necessarily be support from some source and this the public, unless the prosecutor be compelled to carry the burden.
The award was for $30 per week. The husband seems to *114have a substantial income as an electrical engineers’ supply sales agent, but the award does not seem to be justified in amount. It will be reduced to $20 per week and as thus modified the order will be affirmed, with costs.